Case: 17-13050   Date Filed: 09/05/2018   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-13050
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 7:16-cr-00044-HL-TQL-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                    versus

PABLO VASQUEZ-AGUILAR,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (September 5, 2018)

Before MARCUS, WILSON, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 17-13050      Date Filed: 09/05/2018   Page: 2 of 3


      Pablo Vasquez-Aguilar appeals his 30-month sentence for illegal reentry in

violation of 8 U.S.C. §§ 1326(a) and (b). He argues that his sentence was

substantively unreasonable because the district court did not consider his history,

characteristics, and low risk of recidivism. After careful consideration of the

parties’ briefs and the record, we affirm.

      We review the substantive reasonableness of a sentence for an abuse of

discretion. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591 (2007).

Vasquez-Aguilar has the burden to show that the sentence is unreasonable in light

of the record and the § 3553(a) factors. United States v. Tome, 611 F.3d 1371,

1378 (11th Cir. 2010). The weight given to any specific § 3553(a) factor is

committed to the sound discretion of the district court. United States v. Clay, 483
F.3d 739, 743 (11th Cir. 2007).

      Here, the district court did not err. It considered the § 3553(a) factors,

including Vasquez-Aguilar’s personal history and criminal history. His criminal

history included a 1997 conviction for felony possession of marijuana. Based on

his total offense level and criminal history category, the guideline range was 30 to

37 months of imprisonment. And because the district court found it significant that

Vasquez-Aguilar was seventeen at the time he committed the marijuana offense,

the court sentenced him to 30 months. Although we do not presume that a

sentence falling within the guideline range is reasonable, we ordinarily expect such


                                             2
              Case: 17-13050      Date Filed: 09/05/2018   Page: 3 of 3


a sentence to be reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th Cir.

2008). The refusal to grant a downward variance does not demonstrate that the

district court failed to afford consideration to mitigating factors. United States v.

Lebowitz, 676 F.3d 1000, 1016–17 (11th Cir. 2012) (per curiam). The district

court did not abuse its discretion when it sentenced Vasquez-Aguilar to the bottom

of the guideline range.

      AFFIRMED.




                                           3